Name: Commission Decision No 1698/82/ECSC of 30 June 1982 adjusting the abatement rates for category V products for the third quarter of 1982 in respect of certain undertakings
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-01

 Avis juridique important|31982S1698Commission Decision No 1698/82/ECSC of 30 June 1982 adjusting the abatement rates for category V products for the third quarter of 1982 in respect of certain undertakings Official Journal L 191 , 01/07/1982 P. 0043 - 0044++++( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 2 ) SEE PAGE 42 OF THIS OFFICIAL JOURNAL . ( 3 ) OJ NO L 65 , 9 . 3 . 1982 , P . 6 . ( 4 ) OJ NO L 180 , 1 . 7 . 1981 , P . 1 . ( 5 ) OJ NO L 184 , 4 . 7 . 1981 , P . 1 . COMMISSION DECISION NO 1698/82/ECSC OF 30 JUNE 1982 ADJUSTING THE ABATEMENT RATES FOR CATEGORY V PRODUCTS FOR THE THIRD QUARTER OF 1982 IN RESPECT OF CERTAIN UNDERTAKINGS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 1696/82/ECSC OF 30 JUNE 1982 ( 1 ) , AND IN PARTICULAR ARTICLE 18 ( 1 ) THEREOF , WHEREAS : 1 . IN DECISION NO 1697/82/ECSC ( 2 ) , THE COMMISSION SET THE ABATEMENT RATES FOR THE THIRD QUARTER OF 1982 WITHIN THE FRAMEWORK OF THE SYSTEM OF PRODUCTION QUOTAS ESTABLISHED BY DECISION NO 1696/82/ECSC . 2 . THE SITUATION CONCERNING REINFORCING BARS ( CATEGORY V PRODUCTS IN THE QUOTA SYSTEM ) HAS WORSENED IN RECENT MONTHS . THE DEPRESSED STATE OF THE MARKET CONTINUES , AND THE INCREASED DOWNTURN IN DEMAND HAS BEEN REFLECTED IN A FURTHER REDUCTION IN PRICES AND THE HOLDING OF A HIGH LEVEL OF STOCKS BY STEEL STOCKHOLDERS AND CONSUMERS . THIS SITUATION HAS NECESSITATED THE SETTING OF ABATEMENT RATES FOR THE THIRD QUARTER OF 1982 WHICH ARE EVEN HIGHER THAN THOSE FOR THE SECOND QUARTER . 3 . IN RESPECT OF THE SECOND QUARTER OF 1982 , THE COMMISSION HAD ALREADY HAD TO CONCLUDE THAT THE APPLICATION OF HIGH ABATEMENT RATES WOULD CREATE EXCEPTIONAL DIFFICULTIES FOR CERTAIN SMALL AND MEDIUM-SIZED UNDERTAKINGS WHOSE PRODUCTION DEPENDS ALMOST EXCLUSIVELY ON PRODUCTS IN CATEGORIES IV , V AND VI AND TO A CONSIDERABLE EXTENT ON THE PRODUCTION OF REINFORCING BARS . CONSEQUENTLY , IN DECISION NO 533/82/ECSC OF 3 MARCH 1982 ( 3 ) , THE COMMISSION DECIDED TO REDUCE THE ABATEMENT RATES FOR SUCH UNDERTAKINGS BY FIVE PERCENTAGE POINTS , AS THE UNDERTAKINGS IN QUESTION DID NOT MEET ALL THE CRITERIA SET OUT IN ARTICLE 14 OF DECISION NO 1831/81/ECSC ( 4 ) , AS AMENDED BY DECISION NO 1832/81/ECSC ( 5 ) . 4 . THE PRESENT SITUATION AS DESCRIBED ABOVE CALLS FOR A FURTHER ADJUSTMENT TO THE ABATEMENT RATES FOR THE UNDERTAKINGS IN QUESTION FOR THE THIRD QUARTER OF 1982 , EVEN AFTER ALLOWING FOR A SLIGHT ADDITIONAL SEASONAL REDUCTION IN ACTIVITIES IN THAT QUARTER . ALTHOUGH , IN ACCORDANCE WITH THE PRINCIPLE OF COMMUNITY SOLIDARITY , SUCH UNDERTAKINGS SHOULD PARTICIPATE IN THE REDUCTION IN PRODUCTION , THIS REQUIREMENT SHOULD BE EASED TO THE EXTENT NECESSARY TO ENSURE THAT THE SITUATION OF THESE UNDERTAKINGS IN NOT LASTINGLY JEOPARDIZED . FOR THE SAKE OF CLARITY , IT SHOULD BE EXPRESSLY SPECIFIED THAT THIS DECISION DOES NOT APPLY TO UNDERTAKINGS IN RESPECT OF WHICH AN ADJUSTMENT IS MADE PURSUANT TO ARTICLE 14 OF DECISION NO 1696/82/ECSC . 5 . THE WORSENING OF THE SITUATION ON THE MARKET FOR REINFORCING BARS AND THE RESULTING NEED TO SET EXCEPTIONALLY HIGH RATES FOR THIS PRODUCT CONSTITUTES A RADICAL CHANGE ON THIS MARKET AND HAS CREATED DIFFICULTIES IN THE APPLICATION OF THE QUOTA SYSTEM WHICH ARE ONLY PARTIALLY PROVIDED FOR IN ARTICLE 14 OF DECISION NO 1696/82/ECSC . PURSUANT TO ARTICLE 18 ( 1 ) OF THAT DECISION , THE DECISION SHOULD THEREFORE BE ADJUSTED IN RESPECT OF THE THIRD QUARTER OF 1982 , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR UNDERTAKINGS WHOSE TOTAL PRODUCTION OF THE PRODUCTS REFERRED TO IN ARTICLE 1 OF DECISION NO 1696/82/ECSC DID NOT EXCEED 700 000 TONNES IN 1981 AND WHOSE PRODUCTION OF PRODUCTS IN CATEGORIES IV , V AND VI ACCOUNTS FOR AT LEAST 90 % OF THEIR TOTAL PRODUCTION , THE ABATEMENT RATES FOR CATEGORY V FOR THE PURPOSE OF ESTABLISHING PRODUCTION QUOTAS AND THAT PART OF THE PRODUCTION QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET AS LAID DOWN IN ARTICLE 1 OF DECISION NO 1697/82/ECSC FOR THE THIRD QUARTER OF 1982 SHALL BE REDUCED BY FIVE PERCENTAGE POINTS IF PRODUCTION OF CATEGORY V PRODUCTS REPRESENTS AT LEAST 30 % OF PRODUCTION OF PRODUCTS IN CATEGORIES IV , V AND VI IN 1981 . HOWEVER , NO UNDERTAKING IN RESPECT OF WHICH AN ADJUSTMENT PURSUANT TO ARTICLE 14 OF DECISION NO 1696/82/ECSC IS MADE FOR THAT QUARTER SHALL BE ENTITLED TO THIS REDUCTION . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 30 JUNE 1982 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT